Citation Nr: 1039577	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  10-07 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
status post-open reduction and internal fixation of fracture 
dislocation of the right elbow.

2.  Entitlement to an initial higher evaluation for residuals, 
status post right open carpal tunnel release and right ulnar 
nerve neurolysis and anterior transposition, rated 30 percent 
disabling prior to July 6, 2009 and since September 1, 2009, with 
a 100 percent rating from July 7, 2009 to August 31, 2009 
pursuant to 38 C.F.R. § 4.30.  

3.  Entitlement to an evaluation in excess of 10 percent for left 
wrist disability, absent trapezium with degenerative joint 
disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
October 1952 to October 1956. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, Florida 
(RO), which denied higher evaluations for right elbow and left 
wrist disabilities. 

The Board notes, in pertinent part, that the Veteran's appeal was 
initiated with respect to the denial of a rating in excess of 20 
percent for right elbow disability in the April 2009 rating 
decision.  In December 2009, the RO granted entitlement to 
service connection for residuals, status post right open carpal 
tunnel release and right ulnar nerve neurolysis and anterior 
transposition, as secondary to right elbow disability, and 
assigned a separate 30 percent rating, from July 30, 2008 to July 
5, 2009, and a temporary total disability rating for 
convalescence from July 6, 2009, followed by a 30 percent 
evaluation effective September 1, 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  38 
U.S.C.A. § 5103A (West 2002).  The Board regrets the additional 
delay that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the claim 
requires additional development.

The December 2009 supplemental statement of the case (SSOC) 
indicates that a Decision Review Officer conducted a review of 
the Veteran's Virtual VA electronic claims file early that month.  
Apparently, this review revealed that no objective medical 
evidence pertinent to the Veteran's claims.  However, it is 
unclear to the Board which documents and VA medical records were 
reviewed.  While it appears that some VA medical records were 
associated with the claims file at that time, it is unknown what 
other evidence might have been reviewed then.  Moreover, 
contained in several of those treatment records reflect pertinent 
complaints to the matters on appeal. 

To aid in adjudication of the Veteran's claims, the matters on 
appeal are remanded to the RO/AMC in order to obtain a memorandum 
that identifies what records are contained in the Virtual VA 
claims file and to print them out and associate those records 
with the claims folder.  

The RO/AMC should also associate any outstanding records of 
pertinent VA or private treatment records with the claims folder.  
The record has not been updated with VA treatment records since 
October 2009.  Moreover, the record indicates that there may be 
additional outstanding records of private treatment, and the 
RO/AMC should seek the Veteran's assistance in obtaining these 
records. 

Additionally, a remand is necessary to provide the Veteran with 
new VA examinations in conjunction with his claims.  The Veteran 
was last afforded a VA examination in April 2009, in which his 
right elbow and left wrist disabilities were evaluated.  VA's 
duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

In his February 2010 substantive appeal, the Veteran asserted 
that the April 2009 VA examiner did not properly evaluate the 
severity of his right elbow and left wrist disabilities.  The 
Veteran contends that the VA examiner failed to acknowledge when 
he first experienced pain on range of motion in his right elbow 
and left wrist.  

Following the December 2009 rating action awarding service 
connection for residuals, status post right open carpal tunnel 
release and right ulnar nerve neurolysis and anterior 
transposition, the Veteran, in his  February 2010 substantive 
appeal asserted that VA examiner failed to fully evaluate his 
complaints of nerve damages in his right forearm and wrist.  This 
is construed as a notice of disagreement with the assigned rating 
of 30 percent.  Where a Veteran has submitted a timely notice of 
disagreement with an adverse decision and the RO did not 
subsequently issue a statement of the case addressing the issue, 
the Board should remand the issue to the RO for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999). 

In acknowledgement of the Veteran's contentions and in light of 
the fact that a request for updated records is necessary, the 
prudent and thorough course of action is to afford the Veteran VA 
examinations to ascertain the current nature and severity of the 
Veteran's disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the issue of entitlement to 
an initial higher evaluation for 
residuals, status post right open carpal 
tunnel release and right ulnar nerve 
neurolysis and anterior transposition, 
rated 30 percent disabling prior to July 
6, 2009 and since September 1, 2009, with 
a 100 percent rating from July 7, 2009 to 
August 31, 2009 pursuant to 38 C.F.R. 
§ 4.30, the AMC/RO is to issue of a 
statement of the case, and afford the 
Veteran the opportunity to respond 
thereto. 

2.  The AMC/RO is to print out and 
associate with the claims folder any 
information concerning the Veteran located 
in his Virtual VA claims file.  The RO/AMC 
should provide a memorandum to the record 
that identifies what information and 
documents from the Virtual VA claims file 
have been printed out and associated with 
the claims folder. 

3.  The AMC/RO should obtain the names and 
addresses of all medical care providers, VA 
and non-VA which treated the Veteran for the 
right elbow and left wrist since October 
2009.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The Veteran 
and his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

4.  After all the available records have 
been associated with the claims folder, the 
AMC/RO should schedule the Veteran an 
orthopedic VA examination to evaluate the 
severity of his right elbow and left wrist 
disabilities.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.   The examination 
must be conducted following the protocol in 
VA's Disability Worksheet for VA  Joints 
Examination,.  

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  Thereafter, the Veteran's claims 
should be readjudicated.  If such action 
does not resolve the claim, a Supplemental 
Statement of the Case should be issued to 
the Veteran and his representative.  After 
an appropriate period of time for 
response, this claim should be returned to 
this Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  The 
Board will take this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as any 
other development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claim.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009)



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



